ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s preliminary amendment filed 04/20/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/20/2021 was filed and is being considered by the examiner.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Christophe Lair (Atty Reg No 54,248) on 02/10/2022.
The application has been amended as follows: 


Claim 21. (New) A light glazing for a motor vehicle, comprising: 
a first transparent sheet having a see-through portion, wherein the first transparent sheet includes a first main face configured to be directed toward the outside of the vehicle, a second main face configured to be directed toward the interior of the vehicle, and an edge; 
a masking zone having a width of at least 0.8cm, wherein the masking zone is made of an opaque material, is disposed on the periphery of the see-through portion of the first transparent sheet, and facing one of the first main face and the second main face; 
a first unmasked zone defined in the masking zone, wherein the first unmasked zone defines one or more first spaced-apart patterns;
a light guide disposed on a side of the second main face having an outer face facing the second main face of the first transparent sheet and an inner face opposite of the outer face;
a first light source optically coupled to the light guide, the light guide and the first light source being configured to illuminate the first unmasked zone; 
a first light extraction device disposed on or within the light guide and opposite the first unmasked zone, wherein the first light extraction device is configured to extract light guided in the light guide such that one or more illuminated spaced apart patterns are visible on a side of the first main face, and wherein the first light extraction device is configured as one or more second 
an opaque rear masking element disposed to cover the light guide on a side opposite the side facing the second main face, wherein the first light extraction device is disposed between the opaque rear masking element and the second main face; and
wherein the first light source and the opaque rear masking element are absent from the see-through portion of the first transparent sheet. 

Claim 22. (New) The light glazing as claimed in claim 21, wherein the masking zone is of black or gray color, and the opaque rear masking element is of color that is identical or similar to the color of the masking zone. 

Claim 23. (New) The light glazing as claimed in claim 21, wherein the first light source is masked by the masking zone from the outside of the vehicle so as to be invisible on the side of the first main face and/or the first light source is at least partially offset from the second main face.

Claim 24. (New) The light glazing as claimed in claim 23, further comprising a first light source support, wherein the first light source is disposed on the first light source support, wherein the first light source support is absent from the see-through portion of the first transparent sheet, wherein the first light source support extends from 

Claim 25. (New) The light glazing as claimed in claim 24, further comprising a masking cover masking the first light source, wherein the masking cover is configured to cover the rear opaque masking element, and wherein the masking cover is masked by the masking zone.

Claim 26. (New) The light glazing as claimed in claim 21, further comprising a controller to control the first light source.

Claim 27. (New) The light glazing as claimed in claim 21, further comprising an encapsulation formed on the periphery of the first transparent sheet and electric wires supplying the first light source with power, wherein the encapsulation covers the electric wires. 

Claim 28. (New) The light glazing as claimed in claim 21, wherein the first light extraction device is inscribed in a surface of the light guide and the rear opaque masking element is a masking background and is inscribed in a surface of the rear opaque masking element, and wherein the inscribed region of the rear opaque masking element is larger than or equal to and covers the inscribed region of the light guide.



Claim 30. (New) The glazing as claimed in claim 21, wherein the rear opaque masking element is disposed on the inner face of the light guide, wherein the rear opaque masking element is at least one of an opaque plate, an opaque covering, and a plate of an opaque cover having one or more opaque walls or flanges opposite a rim of the light guide and covering the rim, and wherein the outer face of the light guide is fitted and/or glued by an adhesive to the second main face and/or to a second transparent sheet laminated via polymer lamination to the first transparent sheet.

Claim 31. (New) The light glazing as claimed in claim 21, wherein the light glazing comprises a trap device configured to trap light exiting through a rim of the light guide, the trap device configured as at least one of: an opaque layer on the rim of the light guide and/or an element against the rim of the light guide or spaced from the rim of the light guide by no more than 1 cm, an opaque adhesive tape on the rim of the light guide, and one or more opaque walls and/or flanges of a cover covering the rear opaque masking element or forming the rear opaque masking element with walls on or spaced apart from the rim of the light guide by no more than 1 cm. 

 The light glazing as claimed in claim 21, wherein the light glazing is a single glazing, wherein the first main face of the first transparent sheet is configured as an outer face of the vehicle, wherein the second main face of the first transparent sheet is configured as an inner face of the vehicle, and wherein the masking zone is disposed as a layer on the second main face. 

Claim 33. (New) The light glazing as claimed in claim 21, wherein the first light source comprises a set of inorganic light-emitting diodes on a front face of a first light source support.

Claim 34. (New) The light glazing as claimed in claim 21, wherein the light guide comprises a cavity that passes through the thickness of the light guide and is masked by the masking zone, the light guide further comprising a first wall delimiting the cavity, wherein the first light source is disposed on at least one side of the first wall.

Claim 35. (New) The light glazing as claimed in claim 34, wherein the cavity of the light guide is further configured to guide electric wiring to the first light source.  

Claim 36. (New) The light glazing as claimed in claim 34, wherein the light guide comprises a second light extraction device separated from the first light extraction device by the cavity, wherein the cavity houses a second light source optically coupled with the second light extraction device, and wherein the second light source is coupled to the first wall.

Claim 37. (New) The light glazing as claimed in claim 21, wherein a combined thickness of the light guide, the rear opaque masking element, and an optional cover covering the rear opaque masking element is 10 mm or less.

Claim 38. (New) The light glazing as claimed in claim 21, wherein the light glazing forms at least one of: a side window, a rear window, a windshield, a roof, a dome, and a strip that extends on the longitudinal boundary of a windshield. 

Claim 39. (New) A vehicle comprising at least one light glazing as claimed in claim 21.  

Claim 40. (New)  The light glazing as claimed in claim 21, wherein the first light source comprises an ultraviolet light source and the light glazing comprises a fluorescent luminophore layer capable of converting ultraviolet light into visible light.

Reasons for Allowance
Claim(s) 21-40 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a light glazing for a motor vehicle, comprising a first transparent sheet having a see-through portion, wherein the first transparent sheet includes a first main face configured to be directed toward the outside of the vehicle, a second main face configured to be directed toward as specifically called for the claimed combinations.
The closest prior art, Laluet et al (US 2020/0276792 A1), does not include a first light extraction device disposed on or within the light guide and opposite the first and wherein the first light source and the opaque rear masking element are absent from the see-through portion of the first transparent sheet as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Laluet et al reference in the manner required by the claims. 
To clarify the allowance, under the amended independent claim’s broadest reasonable interpretation in view of the prior art, Laluet et al discloses a transparent sheet (a windshield) with a masked portion, and patterns disposed in those masked portions to give data to a driver. These patterns are backlit such that the patterns can be seen by this illumination. When compared to the amended claim of the instant application, this prior art fails to disclose the light extraction patterns. While the Examiner has considered an obviousness-type combination, the final line of the claim weighs on the Examiner’s thinking: “the first light source and the opaque rear masking element are absent from the see-through portion of the first transparent sheet.” In Laluet et al, the unmasked patterns are backlit—under a reasonable interpretation, the first light source cannot be said to be “absent from the see-through portion”, that is, it is being seen directly when it illuminates and thus “present” in the see-through portion. This last line of the instant amended independent claim implies an edge-lit system. Laluet et al. As such, the Examiner cannot modify Laluet et al to reject the claim. While there is other prior art light glazing that are edge-lit, they lack a substantial amount of structure required by the claim in order for a proper rejection to be made. The preponderance of the evidence is in the applicant’s favor, and therefore an allowance is mandated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Bauerle et al (US 2019/0255813 A1) disclose a luminous glazing.
Berard et al (US 2020/0298534 A1) disclose a luminous glazing.
Colombel et al (US 2019/0078751 A1) disclose a luminous device.
Ferrieres-Zhao et al (US 2021/0107401 A1) disclose an automotive glazing.
Gamble et al (US 2019/0272779 A1) disclose an illuminated sign.
Hennion et al (US 2021/0170724 A1) disclose an illuminated glazing.
Hubert et al (US 2018/0170013 A1) disclose a laminated glazing.
Muegge (US 2020/0172001 A1) disclose a vehicle lighting device.

Negel et al (US 2020/0103093 A1) disclose a vehicle cover device.
Richard et al (US 2014/0240998 A1) disclose a luminous glazing unit.
Scherer et al (US 2021/0078488 A1) disclose a window lighting assembly.
Topart et al (US 2015/0210226 A1) disclose a vehicle trim element.
Trier (US 2016/0236613 A1) disclose a covering device.
Vasylyev et al (US 2020/0319391 A1) disclose an illumination device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/C.E.D/Examiner, Art Unit 2875                                                                                                                                                                                                        
/BRYON T GYLLSTROM/Primary Examiner, Art Unit 2875